Case 1:16-cv-09517-LAK-KHP Document 203-7 Filed 04/13/19 Page 1 of 7




                  Exhibit G
     Case 1:16-cv-09517-LAK-KHP Document 203-7 Filed 04/13/19 Page 2 of 7




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK



DANIEL KLEEBERG, LISA STEIN
ANd AUDREY HAYS,

                               Plaintiffs,
                 V
                                                          Civil Action No.
                                                          16-CV-9517(LAK)
LESTER EBER,
ALEXBAY, LLC f/k/a LESTER EBER, LLC,
CANANDAIGUA NATIONAL CORPORATION dlbla                    RESPONSES TO PLAINTIFF
CANANDAIGUA NATIONAL BANK AND TRUST,                      LISA STEIN'S FIRST SET OF
ESTATE OF ELLIOT W. GUMAER, JR.,                          INTERROGATORIES TO
EBER BROS. & CO, INC.,                                    DEFENDANT WENDY EBER
EBER BROS. WINE AND LIQUOR CORP.,
EBER BROS. WINE & LIQUOR METRO, INC.,
EBER-CONNECTICUT, LLC, and
WENDY EBER,
                       Defendants.


         Pursuant to the Federal Rules       of Civil Procedure, Rule 26(a)(1),   Defendant,

Wendy Eber, by her attorneys, Underberg & Kessler LLP, for her Responses to Plaintiff

Lisa Stein's First Set of Interrogatories to Defendant Wendy Eber (the "lnterrogatories"),

hereby responds as follows:

                           SPECIFIC OBJECTIONS AND RESPONSES

        L        Specify when you first began working for or with Alexbay, in any capacity,

official or unofficial.

Response to No.           1: Defendant   Wen dy Eber has never officially    or unofficially
worked for Alexbay, but has been familiar with it since its formation in 2011.

        2.       Specify all positions held by you in connection with any Alexbay, the

compensation associated with each position, and the dates when those positions were

held.
    Case 1:16-cv-09517-LAK-KHP Document 203-7 Filed 04/13/19 Page 3 of 7




Response to No.2: See Response to No.           f, above
       3.     ldentify all persons who are or have ever been economic interest owners

in Alexbay.

Response to No.     3: Lester   Eber.

       4.     As to each person identified in response to lnterrogatory No. 2 (including

yourself if applicable), specify:

              a. The value or percentage of the economic interest (and if it changed over

                 time, specify each value or percentage that has ever been held and the

                 dates when those values or percentages applied);

              b. The consideration provided in exchange    for the economic interest, and

              c. The date when the economic interest was acquired.
Response to No.4: See Response to No. 1, above.

       5.     ldentify   all legal entities or   businesses (excluding publicly traded

companies) in which you have held any type of economic interest since 2007.

Response to No.       5:    Defendant Wendy Eber has answered this question in

responses to interrogatories previously served by Plaintiffs. Defendant Wendy

Eber has no other information responsive to this lnterrogatory other than what

has been set forth in the Responses to the previous interrogatories.

       6.     Specify whether you provided any consideration to any Eber Defendant, or

to Poleridge Bowman or any other third party, in connection with your receipt of the right

of first refusal to acquire Poleridge Bowman's interest in Eber-Conn.

Response to No.6: Yes.


                                            2
    Case 1:16-cv-09517-LAK-KHP Document 203-7 Filed 04/13/19 Page 4 of 7




      7.     ldentify   all current officers,     directors, and managers     of the Eber
Companies and Alexbay.

Response   to No. 7: The Eber Defendants and/or Defendant Lester Eber have
answered this question       in responses to interrogatories previously served             by

Plaintiffs. Defendant Wendy Eber has no other information responsive to this
lnterrogatory other than what has been set forth in the Eber Defendants' and/or

Lester Eber's Responses to the previous interrogatories.

      8.     ldentify all persons who currently hold any kind of equity or ownership

interest in any of the Eber Companies or Alexbay.

Response   to No. 8: The Eber Defendants and/or Defendant Lester Eber have
answered this question       in responses to interrogatories previously served             by

Plaintiffs. Defendant Wendy Eber has no other information responsive to this
lnterrogatory other than what has been set forth in the Eber Defendants' and/or

Lester Eber's Responses to the previous interrogatories.

      L     As to each person identified in response to lnterrogatory No. 8, specify as

to each company:

             a. The type of equity interest held (e.9., Class A common shares);
             b. The amount    of that equity interest (e.9., the number of shares or the

                  percentage of the total); and

             c.   The percentage of the total voting power within that company that        is

                  held by that person.

Response to No.      9: The Eber Defendants and/or Defendant Lester Eber have
answered this question       in responses to interrogatories previously served             by
                                             3
   Case 1:16-cv-09517-LAK-KHP Document 203-7 Filed 04/13/19 Page 5 of 7




Plaintiffs. Defendant Wendy Eber has no other information responsive to this
lnterrogatory other than what has been set forth in the Eber Defendants' and/or

Lester Eber's Responses to the previous interrogatories.

           10.   ldentify any persons who have a contingent equity or ownership interest    in

any of the Eber Companies or Alexbay.

Response to No.        10: Defendant Wendy Eber has ownership interest in Eber-
Metro. A copy of the Stand-Alone Restricted Stock Award Agreement is included

in the Eber Defendants' August.28, 2018 document production marked as                   EB-

0003   1   284-EB-0003   1   305.

DATED:           August 28,2018
                 Rochester, New York

                                                   UNDERB          &       L    LL


                                                  By:
                                                        Paul F. Ken lly, Esq
                                                        Colin D. Ramsey, Esq
                                                        Attorneys for Eber Defendants
                                                        300 Bausch & Lomb Place
                                                        Rochester, New York 14604
                                                        585-258-2800
                                                        cramsey@ u nderberg kessler. com
                                                        pkeneally@ u nderbergkessler, com

TO:        Brian C. Brook, Esq.
           Clinton Brook & Peed
           Attorneys for Plaintiffs
           101 Hudson Street, Suite 2100
           Jersey City, NJ 07302
           212-256-1957
           brian@cl intonbrook.com




                                              4
Case 1:16-cv-09517-LAK-KHP Document 203-7 Filed 04/13/19 Page 6 of 7




  Robert Calihan, Esq.
  Attorney for Defendant
  Estate of Elliot W. Gumaer, Jr.
  16 West Main Street, Suite 736
  Rochester, New York 14614
  585-232-5291
  rcali han @cal i han law. com




                                    5
 Case 1:16-cv-09517-LAK-KHP Document 203-7 Filed 04/13/19 Page 7 of 7

                                VERIFICATION


STATE OF             qk
GOUNTY OF




          WENDY EBER, being duly slvorn, deposes and says that she is one of the
Defendants in the within action; that deponent has read the foregoing Responses to
Plaintiff Lisa Stein's First Set of Inlenogatories to Defendant Wendy Eber and knows the
contents thereof, and that the same is true to deponent's own knowledge, except as to
those mafters stated iherein to be alleged upon information and belief, and that as to
ihose matters deponent believes it to be true.




Sworn to before me this
ft    day ofAugust, 2018



                                                                      2020


        Notary P
